DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Amendment
	The amendment filed 03/01/2021 has been entered. Claims 1-9 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingler (WO 2007062977 A1) in view of Tanaka (US 20140318289 A1).
Regarding claim 1, Klingler discloses a gear pairing for a helical gear unit or a spur gear unit (see Fig. 1), comprising: a first gear (1) having a first toothing portion (2) and a first axis (a1); a second gear (3) having a second toothing portion (4) and a second axis (a2), wherein the first axis and the second axis enclose a shaft angle (x) that is between 0° and 90° (see Fig. 1, wherein x=90°); wherein the first toothing portion is formed of a material selected from the group consisting of plastic or metal (see attached machine translation, wherein the worm shaft 1, which is made of a metal or steel), and the second toothing portion is formed of the material selected from the group consisting of plastic or metal and which is different than the material of the first toothing portion such that when the first toothing portion and the second toothing portion meshingly engage, a material pairing of metal/plastic results (see attached machine translation, wherein the helical gear 3, which is a plastic helical gear), and wherein the toothing portion formed of plastic consists of a single plastic helix angle (β, see attached machine translation, wherein the helix angle β which is present between the straight flanks of the helical gear teeth 4 and the straight line G1 parallel to the central axis of the helical gear is 6°) and the toothing portion formed of metal consists of a single metal  helix angle (α, see attached machine translation, wherein the worm shaft teeth 2…have a helix angle α that is greater than the helix angle β…the worm shaft teeth 2 in a preferred embodiment of the invention 7°), wherein a difference (Δβ) between an absolute value of the plastic helix angle (|β1|) and an absolute value of the metal helix angle (|β2|) is for the helical gear unit with the shaft angle (x) of 45 to 90°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            90
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            90
                            °
                            -
                            X
                        
                    , is for a helical gear unit with a shaft angle (X) of 0 to 45°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            0
                            °
                            -
                            X
                        
                    , is for a spur gear unit with a shaft angle (x) of 0°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0
                            °
                            ±
                            K
                             
                            ≠
                            0
                            °
                        
                    , wherein 0.5° ≤ K ≤ 5° (given β1=6°, β2=7° and x=90°, using the first equation it can be shown that K=1). Klingler fails to disclose the first toothing portion and the second toothing portion meshingly engage to form an involute toothing when engaged. However, Tanaka teaches the first toothing portion (see Fig. 5, 71) and the second toothing portion (81) meshingly engage to form an involute toothing when engaged (see paragraph [0045], wherein the tooth 71 of the worm 70 has a tooth profile taking, e.g., and “involute” or “roughly trapezoidal” shape… the teeth 81 has a tooth profile taking the shape of an " involute"). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Klingler with involute toothing, as taught by Tanaka, since involute gears are one of the most widely used gears in the industry, easy to manufacture, have silent operation and are easily assembled. The advantages allow for lower production costs and faster assembly.
Regarding claim 2, Klingler discloses a reference profile has a reference helix angle (βr), wherein the plastic helix angle (β=6°) is different from the reference helix angle (βr), the metal helix angle (α=7°) is different from the reference helix angle (βr) or both the plastic helix angle is different from the reference helix angle (βr) and the metal helix angle is different from the reference helix angle (βr), the reference profile being defined as follows:

Reference profile 1
Reference profile 2

Worm
Helical gear
First spur gear
Second spur gear
Number of teeth z
2
13
36
36
Helix angle b [°]
12.6608
12.6608
23.0000
23.0000
Normal pressure angle an [mm]
21.0000
21.0000
20.0000
20.0000
Normal module mn [mm]
0.9800
1.46000
Pitch diameter do [mm]
8.94
13.06
57.10
57.10
Addendum factor ha
1.1255
0.8530
1.0300
1.0300
Dedendum factor hf
1.2214
1.2400
1.2200
1.2200
Profile modification factor x
-0.3053
0.1647
-0.3000
0.0700
Tip diameter da [mm]
10.550
15.052
59.231
59.902
Root diameter df [mm]
5.950
10.950
52.661
53.332

(see reference profile above, wherein α and β are different).
Regarding claim 3, Klingler discloses the first gear (1) is formed as a worm gear (see Fig. 1) and the second gear (3) is formed as a helical gear (see Fig. 2) and the helical gear or the worm are connected to a drive shaft (see Fig. 1, shaft attached to bottom of 1); wherein the first toothing portion of the worm (2) and the second toothing portion of the helical gear (4) are meshingly engaged (see Fig. 3A).
Regarding claim 7, Klingler discloses wherein 1 ≤ K ≤ 3° (see rejection of claim 1 above, wherein K=1).
Regarding claim 8, Klingler discloses a gear paring (see Fig. 1), comprising: a first gear (1) having a metal toothing portion (2, see attached machine translation, wherein the worm shaft 1, which is made of a metal or steel) and a first axis (a1); a second gear (3) having a plastic toothing portion (4, see attached machine translation, wherein the helical gear 3, which is a plastic helical gear) and a second axis (a2), wherein the first axis and the second axis enclose a shaft angle (x) that is between 0° and 90° (see Fig. 1, wherein x=90°); wherein the metal toothing portion and the plastic toothing portion meshingly engage (see Fig. 1), wherein the metal toothing portion and the plastic toothing portion meshingly engage to a metal to plastic pairing (see Fig. 1); wherein the plastic toothing portion consists of a single plastic helix angle (β, see attached machine translation, wherein the helix angle β which is present between the straight flanks of the helical gear teeth 4 and the straight line G1 parallel to the central axis of the helical gear is 6°) and the metal toothing portion consists of a single metal helix angle (α, see attached machine translation, wherein the worm shaft teeth 2…have a helix angle α that is greater than the helix angle β…the worm shaft teeth 2 in a preferred embodiment of the invention 7°), wherein a difference (Δβ) between an absolute value of the plastic helix angle (|β1|) and an absolute value of the metal helix angle (|β2|) is for the helical gear unit with the shaft angle (x) of 45 to 90°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            90
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            90
                            °
                            -
                            X
                        
                    , is for a helical gear unit with the shaft angle (x) of 0 to 45°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            0
                            °
                            -
                            X
                        
                    , is for a spur gear unit with the shaft angle (x) of 0°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0
                            °
                            ±
                            K
                             
                            ≠
                            0
                            °
                        
                    , wherein 0.5° ≤ K ≤ 5° (given β1=6°, β2=7° and x=90°, using the first equation it can be shown that K=1). Klingler fails to disclose the metal toothing portion and the plastic toothing portion meshingly engage to form an involute toothing when engaged. However, Tanaka teaches the first toothing portion (see Fig. 5, 71) and the second toothing portion (81) meshingly engage to form an involute toothing when engaged (see paragraph [0045], wherein the tooth 71 of the worm 70 has a tooth profile taking, e.g., and “involute” or “roughly trapezoidal” shape… the teeth 81 has a tooth profile taking the shape of an " involute"). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Klingler with involute toothing, as taught by Tanaka, since involute gears are one of the most widely used gears in the industry, easy to manufacture, have silent operation and are easily assembled. The advantages allow for lower production costs and faster assembly.
Regarding claim 9, Klingler discloses a reference profile has a reference helix angle (βr), wherein the plastic helix angle (β=6°) is different from the reference helix angle (βr), the metal helix angle (α=7°) is different from the reference helix angle (βr) or both the plastic helix angle is different from the reference helix angle (βr) and the metal helix angle is different from the reference helix angle (βr), the reference profile being defined as follows:

Reference profile 1
Reference profile 2

Worm
Helical gear
First spur gear
Second spur gear
Number of teeth z
2
13
36
36
Helix angle b [°]
12.6608
12.6608
23.0000
23.0000
Normal pressure angle an [mm]
21.0000
21.0000
20.0000
20.0000
Normal module mn [mm]
0.9800
1.46000
Pitch diameter do [mm]
8.94
13.06
57.10
57.10
Addendum factor ha
1.1255
0.8530
1.0300
1.0300
Dedendum factor hf
1.2214
1.2400
1.2200
1.2200
Profile modification factor x
-0.3053
0.1647
-0.3000
0.0700
Tip diameter da [mm]
10.550
15.052
59.231
59.902
Root diameter df [mm]
5.950
10.950
52.661
53.332

(see reference profile above, wherein α and β are different).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingler (WO 2007062977 A1) in view of Tanaka (US 20140318289 A1), Figura (US 20140311267 A1) and Carl (US 20180029508 A1).
Regarding claim 4, Klingler fails to disclose the helical gear is made of metal, and wherein the worm is made of plastic. However, Figura teaches the helical gear is made of metal, and wherein the worm is made of plastic (Figura, paragraph [0005], wherein the worm shaft and the worm wheel can be formed of different materials. For example, the worm shaft can be made of metal, while the worm wheel can be made of plastic; and paragraph [0054], wherein the worm shaft can be formed of plastic; the result of the preceding paragraphs is the worm is made of plastic and the helical gear is made of metal). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Klingler with a helical gear made of metal and a worm made of plastic, as taught by Figure, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is considered prima facie obvious. In other words, it would have been obvious to try the above combination of materials. In accordance with MPEP 2143(I)(E), (1) Figura sets forth a helical gear made of metal and a worm gear made of plastic, as such, using both plastic or both metal gears is a recognized problem in the art; (2) the finite number of identified predictable solutions are: metal worm and metal helical gear, metal worm and plastic helical gear, plastic worm and plastic helical gear and plastic worm and metal helical gear; (3) given the four solutions, one having ordinary skill in the art could have easily pursued each solution with a reasonable expectation of success; and (4) it would have been obvious to make one gear of plastic and one gear of metal since it is known that a metal/plastic gear combination allows for higher torque transfer than a plastic/plastic pair, and also reduces noise generation from a traditional metal/metal pair. Klingler fails to disclose the helical gear is formed as a spindle nut and interacts with a spindle. However, Carl teaches the helical gear (94) is formed as a spindle nut (74) and interacts with a spindle (71). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Klingler with a spindle and nut, as taught by Carl, to provide rotational transmission between two elements which can be converted into linear motion.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658